Citation Nr: 0107552	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  94-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

Entitlement to an effective date earlier than August 16, 
1991, for the grant of service connection and a 70 percent 
rating for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from August 1969 to 
March 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
received by the RO on June 26, 1989.  

2.  A July 1989 deferred rating decision determined that a VA 
psychiatric examination was needed before the claim for 
service connection for PTSD could be evaluated.  

3.  The appellant failed to report for VA psychiatric 
examinations scheduled in August 1989, September 1989, and 
October 1989.  

4.  A November 1989 deferred rating decision determined that 
the evidence of record was not sufficient to evaluate the 
claim of service connection for PTSD

5.  A March 12, 1991, VA letter to the appellant informed him 
that because he had failed to report for VA examinations in 
August 1989, September 1989, and October 1989, no further 
action was taken on his claim of entitlement to service 
connection for PTSD, as the evidence of record was not 
sufficient to evaluate.  

6.  The appellant submitted a statement dated August 16, 
1991, regarding the claim he filed in June 1989.  

7.  Service connection for PTSD was denied by an October 1991 
rating decision.  

8.  After receiving notification of the October 1991 rating 
decision, the appellant continued to prosecute his claim for 
service connection for PTSD until an August 1998 rating 
decision granted service connection and a 70 percent rating 
for the disorder, with an effective date of August 16, 1991.  

9.  There was no competent medical evidence of record prior 
to August 16, 1991, that demonstrated that the appellant had 
PTSD that was related to military service.  


CONCLUSION OF LAW

An effective date prior to August 16, 1991, for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.114(a)(3), 3.304(f), 3.400(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the June 26, 1989, claim he filed 
for entitlement to service connection for PTSD was not denied 
by the RO until its October 1991 rating decision, and that, 
therefore, the effective date for the grant of service 
connection for the disorder should be June 26, 1989, the date 
he initially filed his claim, not August 16, 1991, the date 
he filed a statement with regard to the claim.  He argues 
that the evidence shows that the RO did not deny the claim 
after he failed to report for examinations scheduled in 
August 1989, September 1989, and October 1989, but rather 
deferred a decision as to the claim.  

The effective date for the grant of direct service 
connection, as defined in 38 C.F.R. § 3.4(b) is the day 
following separation from active service the date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. 
§§ 3.400(a) & 3.400(b)(2).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire complete record 
otherwise warrants invoking the doctrine.  The reasonable 
doubt doctrine is also applicable in the absence of official 
records, particularly if the basic incident allegedly arose 
under combat, or similarly strenuous conditions, and is 
consistent with the probable results of such known hardships.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

A claim of entitlement to service connection for PTSD was 
received by the RO on June 26, 1989.  A July 1989 deferred 
rating decision determined that a VA psychiatric examination 
was needed before the claim for service connection for PTSD 
could be evaluated.  The appellant failed to report for VA 
psychiatric examinations scheduled in August 1989, September 
1989, and October 1989.  A November 1989 deferred rating 
decision determined that the evidence of record was not 
sufficient to evaluate the claim of service connection for 
PTSD.  

Medical evidence dated prior to the October 1991 rating 
decision included the following: a May 1989 VA outpatient 
record that noted a diagnosis of anxiety/depression; a June 
1989 outpatient record that reported an impression of rule 
out PTSD and anxiety related to physical symptoms; and 
medical records from a private psychologist, P. C. Bartlett, 
Ph.D., dated in April 1990, that indicated the appellant had 
PTSD (April 3, 1990) and major depression (April 10, 1990), 
without any explanation or analysis of those diagnoses.  

A March 12, 1991, VA letter to the appellant informed him 
that because he had failed to report for VA examinations in 
August 1989, September 1989, and October 1989, no further 
action was taken on his claim of entitlement to service 
connection for PTSD, because the evidence of record was not 
sufficient to evaluate the claim.  

The appellant submitted a statement dated August 16, 1991, 
regarding the claims he filed in June 1989.  Service 
connection for PTSD was denied by an October 1991 rating 
decision.  After receiving notification of the October 1991 
rating decision, the appellant continued to prosecute his 
claim for service connection for PTSD.  

A February 1992 medical statement from Dr. Bartlett indicated 
that the appellant had undergone 11 psychotherapy sessions 
with him between March 1990 and June 1990, and that after the 
first interview he had felt the appellant was suffering from 
major depression with a moderately severe constellation of 
symptoms and PTSD associated with his combat service in 
Vietnam.  Subsequent medical statements from Dr. Bartlett, in 
1992 and 1993, also diagnosed PTSD, with a September 1993 
statement relating the PTSD to combat service in the Vietnam 
War.  

An October 1992 medical statement from a VA staff 
psychologist indicated that diagnoses to be considered 
regarding the appellant's psychiatric symptomatology included 
conversion disorder and somatization disorder.  

A February 1998 examination performed for VA compensation and 
pension purposes by the private psychologist, Dr. Bartlett, 
(and signed by a physician) indicated that the appellant was 
suffering from PTSD resulting from his combat service in the 
Vietnam War.  

In March 1998, the RO received a statement from the appellant 
that described the in-service stressors to which he related 
his PTSD.  An August 1998 rating decision granted service 
connection and a 70 percent rating for the disorder, and 
assigned an effective date of August 16, 1991.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone. 38 C.F.R. 
§ 3.304(f).  

After carefully reviewing the claims file, the Board finds 
that while the evidence does not establish that the claim for 
service connection for PTSD filed by the appellant in June 
1989 was denied by the RO, and, therefore, remained open 
until service connection was granted by the August 1998 
rating decision, and the evidence fails to show that the 
appellant provided information prior to August 16, 1991, as 
to any stressors in service that had caused the development 
of PTSD.  Nor was there any competent medical evidence of 
record prior to August 16, 1991, that provided a link between 
the appellant's military service and the development of PTSD.  
Because there must be evidence as to what stressors were 
experienced in service and as to a link between military 
service and a diagnosis of PTSD in order to establish service 
connection for PTSD under 38 C.F.R. § 3.304(f), and neither 
of these criteria was shown prior to August 16, 1991, the 
Board is unable to identify a basis to assign an effective 
date for the grant of service connection for PTSD under 
38 C.F.R. § 3.400(a) earlier than August 16, 1991.  


ORDER

An effective date earlier than August 16, 1991, for the grant 
of service connection and a 70 percent rating for PTSD is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

